Citation Nr: 0840948	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a head injury.  

2.  Entitlement to a compensable evaluation for the service-
connected sensorineural hearing loss of the left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to June 
1960.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ)  in Washington D.C. in October 2006.  

The claim of service connection for residuals of a head 
injury was previously denied by a Board decision in July 
2003.  

A February 2007 Board decision found that new and material 
evidence had been submitted to reopen the claim.  The matter 
was remanded so that additional development of the record 
could be pursued.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of headaches or epilepsy or any residuals of a head 
injury in service or for many years thereafter.  

2.  The currently demonstrated epilepsy and headaches are not 
shown to be due to a document head injury or any other event 
or incident of his period of active service.  

3.  The service-connected disability manifested by a left ear 
hearing loss is not shown to be manifested by greater than 
level I hearing loss.  


CONCLUSIONS OF LAW

1.  The veteran does not a disability manifested by headaches 
or epilepsy due to a head injury or other disease or injury 
that was incurred in or aggravated by active service; nor may 
any organic disease of the central nervous system to include 
epilepsy be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected left ear sensorineural 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.85-
4.87, including Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
With respect to the claim of service connection for claimed 
residuals of a head injury, the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the veteran in October 2004 and March 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

An April 2006 Supplemental Statement of the Case (SSOC) 
provided notice of the type of evidence necessary to 
establish disability ratings and effective dates.  

Concerning the increased rating claim now on appeal, the 
Board begins by noting that despite the fact that 
notification to the veteran may not have met all of the 
requirements of VCAA and related case law, including Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Board finds that 
the matter decided below may be addressed at this time, 
without further remand, because any notice error is not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

VA notified the veteran in a March 2005 statement of the case 
(SOC) and August 2008 SSOC of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

The SOC and SSOC's informed the veteran of the specific 
rating criteria which would provide a basis for increased 
rating regarding his service-connected sensorineural hearing 
loss of the left ear.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  

The April 2006 SSOC provided adequate notice of how effective 
dates are assigned.  While the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the notice provided cured any prejudice that may have 
been present.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  


Factual Background

The veteran asserts that he suffered a head injury during 
tank training at Fort Riley, Kansas in 1959.  He reports 
riding in an armored personnel carrier during training when 
the hatch broke off and struck him in the head.  He was 
knocked unconscious and taken to the hospital and sustained 
severe head wounds with bleeding from his nose and ears.  

The veteran reports being placed on light duty for 14 days 
afterward, primarily confined to the barracks and developing 
headaches in service following this injury and believes his 
current seizures and headaches are directly related to this 
incident in service.  

The service medical records include a Health Record - 
Abstract of Service (DD Form 735), which shows that the 
veteran received medical treatment at Fort Riley from March 
1959 to September 1959 and at Fort Lewis from September 1959 
to December 1959.  A June 1959 health clinic record 
references an old right ear injury; a diagnosis of old 
contusion of right ear was provided.  

His Report of Medical Examination, completed at Fort Bragg in 
June 1960 in conjunction with his separation examination, 
notes that clinical evaluation of the veteran's head, face, 
neck, and scalp was normal.  On examination, in June 1960, 
the veteran denied having or having had frequent or severe 
headaches or any epilepsy or fits.  His neurologic 
examination was normal at that time.  

The report of a June 1992 VA audiometric examination notes a 
history provided by the veteran of incurring head and neck 
trauma in 1959 or 1960 in a tank accident when there were 
many blows to the head and bleeding.  The veteran in October 
1992 claimed to have constant headaches as a result of an 
accident when he incurred a concussion.  See VA Form 21-4138.  

In June 1992, VA was informed by the National Personnel 
Records Center (NPRC) that no additional service medical 
records were on file.  It was noted that all available 
service medical records had been sent to the RO in January 
1990.  

A VA psychiatric consult report dated in June 2000 includes a 
reference to a 1992 diagnosis of post concussion syndrome 
following the veteran being hospitalized for severe 
headaches.  

A February 1994 VA outpatient treatment record shows a 
diagnosis of partial complex seizure disorder.  

The veteran's medical records were sought for the period of 
September 1959 by the RO in May 1996.  An October 1996 
response from Fort Riley indicated that no clinical records 
for base hospital were available from 1959.  The clinical 
records from this facility were noted to start in 1960.  

A January 1997 VA outpatient treatment record notes a history 
supplied by the veteran of headaches since incurring a head 
injury in 1960.  

Two lay statements dated in April 2000 focused on the 
veteran's having a head injury while in the military.  One 
person reports having seen the marks and bruises on the 
veteran's head after he was hit by a loose Army personnel 
carrier cover.  He did not alleged to have been present when 
the alleged accident occurred.  

Another person indicated that he served with the veteran at 
Fort Lewis during the period from 1959 to 1961 when the 
veteran incurred a head injury.  He also did not claim to 
have been present when the injury occurred.  

A letter from Medical Associates of New Jersey dated in April 
2000 reflects that the private examiner confirmed that the 
veteran had been diagnosed with seizure disorders in October 
1992 and opined that the seizures were directly related to 
post concussive syndrome as the result of injury in 1959 in 
the Army.  

The outpatient treatment records dated from 1997 to July 2002 
are replete with reference to treatment for post-traumatic 
headaches and temporal lobe seizures secondary to old head 
injury.  A medical certificate from VA dated in March 1998 
shows the veteran sought emergent treatment for seizures.  He 
was ordered not to drive.  

A May 2000 VA treatment record shows the reported history and 
then includes a diagnosis of temporal lobe epilepsy, post 
traumatic headache, and probable old basilar fracture.  

A VA epilepsy and narcolepsy examination report dated in 
January 2001 shows a history of the reported tank accident in 
1959.  The examiner diagnosed probable temporal lobe 
epilepsy, but did not review the claims folder.  He ordered 
EEG examination but the veteran failed to report on two 
occasions for this examination.  

An addendum dated in March 2001 reflects that the VA examiner 
reviewed the service records and found no evidence of head 
injury in the record to which he could connect the current 
seizure disorder.  The examiner noted that, if the veteran 
had been unconscious in service as he described, there would 
have been a hospital report regarding the injury.  

The veteran was afforded a VA audiometric examination in 
January 2002.  Interpreting the audiometric findings in a 
manner as liberally as possible in favor of the veteran, 
reveals that left ear pure tone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
LEFT
20
20
45
55

The average left ear pure tone threshold was that of 35 
decibels.  His speech audiometry revealed that speech 
recognition ability of the left ear was 92 percent correct.  

A VA audiometric examination dated in December 2004 is of 
record.  The report indicates that attempted audiological 
assessment in both November and December 2004 proved 
inconclusive.  In essence, the reporting audiologist 
commented that the current degree/severity of the veteran's 
hearing difficulty could not be determined.  

The report of a January 2005 VA ear disease examination shows 
that the reviewing physician commented that the veteran's 
claims folder had been reviewed.  The physician, as history, 
essentially noted that the veteran had suffered a definite 
head injury, while in a tank during service, which resulted 
in the veteran suffering a concussion.  The veteran was also 
noted to have been treated for possible concussion syndrome 
and epilepsy.  

In the course of his October 2006 hearing, the veteran 
testified that he incurred a head injury when a tank lid fell 
onto his head while he was stationed at Fort Lewis.  The 
veteran is shown to have served at Fort Lewis from September 
to December 1959.  

The Board observes that the veteran, in December 1994, 
claimed to have recovered consciousness following his claimed 
injury at the Fort Riley base hospital, where he was treated 
for severe head wounds.  He added that he later transferred 
to Fort Lewis in September 1959.  He also testified that he 
was treated by a private physician beginning in the later 
part of the 1960's.  

Per the Board's February 2007 remand, the veteran was 
provided an opportunity to provide VA with information 
concerning medical treatment he received both in service and 
following his service discharge.  The RO was instructed to 
attempt to obtain all clinical records from all previously 
unidentified treatment sources, to include possible hospital 
records located at Fort Lewis, as well as treatment records 
from a private physician.  

The Board notes at this juncture that the veteran did not 
respond to the Board's remand inquiry with information (i.e., 
address, telephone number) to permit the RO to obtain 
treatment records from the private physician.  

An October 2007 VA neurology consult outpatient report notes 
that the veteran had suffered from post-traumatic seizures 
since he was hit on the crown of his head with the lid of a 
tank in 1959.  It was added that he had been taking 
medication for his symptoms since 1989 and that, prior to 
that time, he had had severe headaches and seizures every 
day.  An addendum, dated a few days later in October, 
included a diagnosis of post-traumatic epilepsy.  

An October 2007 letter to the veteran informed him that 
records from the Irvin Community Hospital (Fort Riley) and 
Madigan Army Medical Center (Fort Lewis) dating from January 
1959 to the present, as well as from Womack Army Medical 
Center (Fort Bragg) dating from January 1960 to the present 
had been requested.  

A response from Fort Riley received in November 2007 noted 
that a search of clinical and outpatient record files 
revealed no records for the time period requested.  All 
records were noted to have been retired to the NPRC either 
two years following the veteran's last treatment date or upon 
the soldier's service separation.  

As noted, in June 1992, VA had been informed by the NPRC that 
no additional service medical records were on file.  It was 
noted that all available service medical records had been 
sent to the RO in January 1990.  

In December 2007 the Madigan Army Medical Center (Fort Lewis) 
informed VA that a check found no records.  Also in December 
2007 Womack Army Medical Center informed VA that no records 
had been located and that records had been retired to the 
NPRC.  As indicated, the medical records previously received 
from NPRC include none of the sought after records.  

The veteran was recently afforded a VA audio examination in 
July 2008.  Left ear pure tone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
LEFT
20
25
50
60

The average left ear pure tone threshold was that of 39 
decibels.  Speech audiometry revealed that speech recognition 
ability of the left ear was 98 percent.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, such as an organic disease of 
the nervous system and epilepsies, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

The present appeal, in part, involves the claim that the 
severity of his service-connected left ear hearing loss 
disorder warrants a higher (compensable) disability rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.  

The evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  

To evaluate the degree of disability for bilateral hearing 
loss, the Rating Schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Under the 
revised criteria, where there is an exceptional pattern of 
hearing impairment, a rating based on pure tone thresholds 
alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is demonstrated in the instant case.  

In situations where, as here, compensation has been granted 
only for hearing loss involving one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal or as 
level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  

In such situations, 10 percent is the highest rating 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87.  

Ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  


Analysis

Service Connection

Following a careful review of the record, the Board finds 
that the preponderance of the evidence weighs against the 
grant of service connection for the residuals of a head 
injury.  

As noted in July 2003, the lay assertions in this case 
concerning the severity of any in-service head injury and any 
resulting symptomatology are not found to be credible, and 
this in turn brings into question any diagnosis or medical 
opinion relating any seizure disorder or headaches related to 
service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  

The value of these current statements is negated when 
compared to the earlier and more probative statements made by 
the veteran and information recorded for medical purposes 
while in service.  The service medical records show only that 
the veteran was seen at the dispensary in June 1959 for 
evaluation of an old injury to right ear.  

More significantly, in the separation examination in June 
1960, he expressly denied having frequent or severe headaches 
or any epilepsy or fits.  The neurologic examination was 
reported as normal at that time.  

This evidence also combines with the lack of any documented 
symptoms or findings for more than 30 years after separation 
to preponderate against any current assertions of having been 
rendered unconsciousness, having sustained severe head wounds 
or having bled from the ears and nose during service or 
having had a continuity of treatment or symptomatology 
thereafter.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  

Thus, any medical opinion based on this unsupported history 
reported by the veteran is not credible.  On this record, the 
private medical opinion offered in April 2000 (which found 
that a seizure disorder diagnosed in 1992 was directly 
related to post concussion syndrome due to a 1959 in-service 
Army head injury) has been considered; however, it is of 
lesser probative value than the opinion of the VA examiner 
who, in 2001,  reviewed the claims folder, including the 
service medical records.  

As noted, the VA examiner, in 2001, opined that the veteran's 
service record included no evidence of a head injury that 
could connect the current seizure disorder to service.  The 
examiner noted that, if the veteran had been unconscious in 
service as he described, there would have been a hospital 
report regarding the injury.  

The Board is mindful of the opinion rendered in January 2005 
by a VA physician who opined that, after reviewing the 
veteran's claims folder, a definite head injury occurred 
during the veteran's period of service.  However, as 
discussed, this factual finding is not supported by the 
evidence of record.  

An exhaustive search has been undertaken in an effort to 
obtain service medical records which could confirm the 
veteran's assertion of significant in head trauma in service.  
Unfortunately, these efforts have proven unsuccessful.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Thus, without more, the weight of the evidence must be found 
to be against the claim.  The evidence does not serve to 
establish that the veteran has current residual disability 
due to a head injury suffered during service.  Thus, the 
Board finds that the claim of service connection must be 
denied.  

As to service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 there is no evidence of a chronic disease within the 
presumptive period.  The veteran's seizure disorder and 
headaches were not diagnosed for many years following 
service.  Also, there is clearly no showing of either an 
organic disease of the nervous system or of epilepsy was 
manifested to a compensable degree within one year following 
separation from active duty.  

Further, the Board again notes that there are no relevant 
complaints or findings of a chronic headache or neurological 
disorder in service.  Absent a continuity of symptomatology 
or ongoing treatment after service, a current disability 
cannot be causally linked to service on any basis.  

While the veteran is competent to describe the symptoms that 
he experiences, and his comrades may report their 
observations, neither is shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  


Increased Rating

Service connection is currently in effect for only the left 
ear hearing loss.  Utilizing Table VI of 38 C.F.R. § 4.85, in 
conjunction with both of the above-reported January 2002 and 
July 2008 VA audiology results of controlled speech 
discrimination testing and average hearing threshold level as 
measured by pure tone audiometry tests, Roman Numeral I was 
derived.  

The Board notes that, based on the clinical audiometric 
findings of record, the provisions set out in 38 C.F.R. 
§ 4.86 (exceptional patterns of hearing impairment) are not 
applicable in this case.  As the nonservice-connected right 
ear is assigned a Roman Numeral designation of I, 38 C.F.R. 
§ 4.85(f), this equates, in all the above-reported 
circumstances, to only a noncompensable evaluation under 38 
C.F.R. § 4.85.  


ORDER

Service connection for claimed residuals of a head injury is 
denied.

An increased, compensable evaluation for the service-
connected sensorineural hearing loss of the left ear is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  



 Department of Veterans Affairs


